Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that uses the word “means for” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means for” that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are:  in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1, 3-4, 6-7, 9-10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Pre-Grant Publication US 2020/0413386 to Feng et al. (hereinafter Feng).

 As to claims 1, 4, 7 and 10, Feng discloses an apparatus comprising:
 	at least one processor (Feng; Fig.8: 810); and
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Feng; Fig.8: 809; [0176]-[0177]), cause the apparatus to at least:
determine a threshold indicative of downlink symbol availability in at least one bi- directional slot of a subframe (Feng; [0061] discloses flexible symbols may be used as downlink symbols or GPs that are not transmitted. The symbols number threshold may be configured by the terminal, or predefined in the protocol, or pre-configured by the network. From the teachings of [0061], a UE can determine the availability of downlink symbols from the number of flexible symbols based on the threshold wherein threshold indicates the number of flexible symbols used for GPs); and 
monitor for an occasion covering the at least one bi-directional slot, when the threshold indicates the availability of downlink symbols in the at least one bi-directional slot (Feng; [0061] discloses of using 3 flexible symbols for GP which are not used as DL symbols corresponds to monitor for an occasion covering the at least one bi-directional slot. Since some symbols in the slot could be used as uplink or downlink therefore slot is considered as bi-directional slot).  

As to claims 3, 6, 9 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition, Feng discloses wherein the occasion comprises a paging occasion, other system information occasion, and/or a random access response (Feng; [0061] discloses of using 3 flexible symbols for GPs corresponds to occasion comprises other system information occasion. Here Feng is applied for the 2nd alternative).

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 2, 5, 8 and 11 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2020/0413386 to Feng et al. (hereinafter Feng) in view of U.S.  Pre-Grant Publication US 2019/0230689 to Cao et al. (hereinafter Cao)
	
 As to claims 2, 5, 8 and 11, Feng at [0061] discloses threshold provides an indication corresponding available symbols in the bi-directional slot which can serve as the occasion. Feng fails to explicitly disclose of providing an indication of a current usages of downlink symbols. However, Cao discloses 
 wherein the threshold provides an indication of a current usage of downlink symbols in a bi-directional slot (Cao; Fig.4; [0150] shows and discloses of indicating number of DL symbols currently used in bi-directional slot. 4 DL symbols are currently used in the bi-directional slot as shown in Fig.4 and 10 DL symbols are currently used in the bi-directional slot as shown in Fig.6)
 It would have been obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478